Plaintiff in error, hereinafter called defendant, was convicted in the county court of McClain county of transporting intoxicating liquor and was sentenced to pay a fine of $50 and to serve 30 days in the county jail. At the time charged, defendant, in the town of Blanchard, drove an automobile to the front of the post office, stopped and made some insulting remark to the city marshal, who was standing near, who thereupon went to the car and discovered defendant was intoxicated and abusive. He arrested defendant and ordered him to get out of the car. This defendant refused to do and the marshal attempted to take him from the car and, in doing so, discovered a quart jar partially filled with whisky. The charge in this case resulted. Counsel for defendant do *Page 208 
not question the sufficiency of the evidence, but contend there were prejudicial remarks in the closing argument of the county attorney. Upon an examination of the entire case, we find no material error. The case is affirmed.